DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered. 

Response to Arguments
Applicant’s arguments filed on 04/18/2022 (“Remarks”) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Menendez et al. (US 2016/0042401 A1) in view of Greystoke et al. (US 2015/0012467 A1) in further view of Rao et al. (US 2016/0189057 A1).

Regarding claim 1.
Menendez teaches a rule generation method of a rule generation apparatus, the rule generation (see figure 7 and ¶ 38, “to "train" a data set means to generate a set of rules that accurately predict an amount of user involvement for users and advertisements with particular features.”) method comprising: 
obtaining first result data by executing a rule engine on input data based on a predetermined first rule set (see figure 6, elements 608 and 610, also see ¶ 79, “applying a rule set to the user features and the set of candidate advertisements to assign a score to each candidate advertisement (step 608), and selecting an optimal advertisement based on the scores (step 610).”, also see ¶ 89, “a first rule set is determined”.); 
generating a training rule set by analyzing [the input data] using [deep] learning (see figure 7 and ¶ 88, “The method 700 may be executed by the data training engine 103 and includes the steps of determining whether to train a rule set (decision block 702), obtaining a training data set (step 704), performing a machine learning technique on the training data set (step 706), and obtaining a rule set from the machine learning technique (step 708)”, also see ¶ 89, “a first rule set is determined, the rule set may be updated (i.e., retrained) whenever the data in the training data database 106 is updated, such as whenever files in the training data database 106 are added, replaced, deleted, or modified.”); 
obtaining second result data by executing the rule engine on [the input data] based on the generated training rule set (see ¶ 89, “After a first rule set is determined, the rule set may be updated (i.e., retrained) whenever the data in the training data database 106 is updated, such as whenever files in the training data database 106 are added, replaced, deleted, or modified.  Alternatively, the rule set may be updated periodically, such as once every day, week, month, or any other suitable time interval”, also see ¶ 95, “the rule set trained by the method 700 allows for prediction of an amount or degree of user involvement that the real time individual will interact with an advertisement.”, also see ¶ 88 and figure 7, all the steps); 
comparing the first result data and the second result data (see ¶ 89, “The data training engine 103 may select to retrain a rule set when the training data in the training data database 106 changes by a threshold amount, compared to the state of the training data when the latest rule set was trained”, wherein the latest rule set was used for the first data set is compared to the trained data), also see ¶ 88 and figure 7, all the steps; 
and based on a result of the comparison, updating the predetermined first rule set to a second rule set using the training rule set (see ¶ 89, “After a first rule set is determined, the rule set may be updated (i.e., retrained) whenever the data in the training data database 106 is updated, such as whenever files in the training data database 106 are added, replaced, deleted, or modified.  Alternatively, the rule set may be updated periodically…The data training engine 103 may select to retrain a rule set when the training data in the training data database 106 changes by a threshold amount, compared to the state of the training data when the latest rule set was trained”, also see ¶ 88 and figure 7, all the steps).
Menendez teaches analyzing data using machine learning techniques see ¶ 37, but does not explicitly teach analyzing data using deep learning. 
Greystoke teaches analyzing data using deep learning (see ¶ 157 and 216, learning about the user interactions with the user using deep learning). 
Both Menendez and Greystoke pertain to the problem of decision making based on user interaction, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Menendez and Greystoke to analyze and train data using deep learning. The motivation for doing so would be to observe and learn from user interactions and to refine a baseline persona associated with a particular category of users and modify an update needed without changing any parameters (See Greystoke e.g. ¶ 157).
Both Menendez and Greystoke do not specifically teach wherein the input data based on a predetermined first rule set is the same data inputted based on the generated training rule set. 
Rao teaches wherein the input data based on a predetermined first rule set is the same data inputted based on the generated training rule set (see figure 1, input from element 12 to element 14 (rule based classifier) and also to element 16 (machine learning based classifier), i.e. the input data is inputted to both models, also see ¶ 64, “the input data is also fed (provided as input) to a machine learning based classifier 16. In accordance with the embodiments herein, the input data can be simultaneously provided to both the rule based classifier 14 and the machine-learning based classifier 16”). 
Menendez, Greystoke and Rao pertain to the problem of decision making based on user interaction, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Menendez, Greystoke and Rao to use the same input data to both models, (the predetermined first rule set and the generated training rule set). The motivation for doing so would be to compare the accuracy of both models to update the generating of a rule based model, “The input data is also provided to a machine-learning based classifier that generates a plurality of features corresponding to the input data and subsequently generates a second score corresponding to the input data. The first score and the second score are further aggregated by an ensemble classifier which further generates a classification score which enables the data to be classified into a plurality of predetermined categories.” (See Rao e.g. abstract and ¶¶ 63-64).

Regarding claim 2. 
Menendez, Greystoke and Rao teaches the rule generation method of claim 1, 
Menendez further teaches wherein the first result data is obtained by executing a first rule included in the predetermined first rule set on the input data (see figure 6, elements 608 and 610, also see ¶ 79, “applying a rule set to the user features and the set of candidate advertisements to assign a score to each candidate advertisement (step 608), and selecting an optimal advertisement based on the scores (step 610).”, also see ¶ 89, “a first rule set is determined”), and the second result data is obtained by executing a second rule included in the training rule set on the input data (see ¶ 95, “the rule set trained by the method 700 allows for prediction of an amount or degree of user involvement that the real time individual will interact with an advertisement”), and wherein the updating of the predetermined first rule set to the second rule set comprises clustering the input data if a difference level greater than a predetermined reference level is identified between the first result data and the second result data (see ¶ 89, “After a first rule set is determined, the rule set may be updated (i.e., retrained) whenever the data in the training data database 106 is updated, such as whenever files in the training data database 106 are added, replaced, deleted, or modified.  Alternatively, the rule set may be updated periodically…The data training engine 103 may select to retrain a rule set when the training data in the training data database 106 changes by a threshold amount, compared to the state of the training data when the latest rule set was trained”).

Regarding claim 3. 
Menendez, Greystoke and Rao teaches the rule generation method of claim 1, 
Menendez further teaches wherein the updating the predetermined first rule set to the second rule set comprises storing the second result data if a difference level less than a predetermined reference level is identified between the first result data and the second result data (see ¶ 89, “After a first rule set is determined, the rule set may be updated (i.e., retrained) whenever the data in the training data database 106 is updated, such as whenever files in the training data database 106 are added, replaced, deleted, or modified.  Alternatively, the rule set may be updated periodically…The data training engine 103 may select to retrain a rule set when the training data in the training data database 106 changes by a threshold amount, compared to the state of the training data when the latest rule set was trained”).

Regarding claim 4. 
Menendez, Greystoke and Rao teaches the rule generation method of claim 1, 
Menendez further teaches wherein the first result data is obtained by executing a first rule included in the predetermined first rule set (see figure 6, elements 608 and 610, also see ¶ 79, “applying a rule set to the user features and the set of candidate advertisements to assign a score to each candidate advertisement (step 608), and selecting an optimal advertisement based on the scores (step 610).”, also see ¶ 89, “a first rule set is determined”), and the second result data is obtained by executing a second rule included in the training rule set (see ¶ 95, “the rule set trained by the method 700 allows for prediction of an amount or degree of user involvement that the real time individual will interact with an advertisement”); and wherein the updating of the predetermined first rule set to the second rule set comprises deleting the first rule included in the predetermined first rule set if a difference level greater than a predefined reference level is identified between the first result data and the second result data (see ¶ 89, “After a first rule set is determined, the rule set may be updated (i.e., retrained) whenever the data in the training data database 106 is updated, such as whenever files in the training data database 106 are added, replaced, deleted, or modified.  Alternatively, the rule set may be updated periodically…The data training engine 103 may select to retrain a rule set when the training data in the training data database 106 changes by a threshold amount, compared to the state of the training data when the latest rule set was trained”).

Regarding claim 5. 
Menendez, Greystoke and Rao teaches the rule generation method of claim 1, 
Menendez further teaches wherein the generating of the training rule set comprises: clustering the input data into m groups by analyzing the input data (see ¶ 39, “the input vector refers to data that is stored in the user features database 106A and data stored in the advertisement database 106B.  The answer vector refers to data stored in the user involvement database 106C.  The machine learning technique applies statistical modeling methods to fit a computational model to predict the answer vector based on the input vector”); and generating the training rule set including m rules from the m groups (see ¶ 39, “A computational model that performs well is able to accurately predict the amount of user involvement (i.e., the answer vector) that is exhibited by a user who has particular user features in response to an advertisement with particular advertisement features (i.e., the input vector).”).

Regarding claim 6. 
Menendez, Greystoke and Rao teaches the rule generation method of claim 5, 
Menendez further teaches further comprising: calculating result data corresponding to the clustered input data using the deep learning module (see ¶ 91, “One purpose of the machine learning technique is to generate a predictive model that receives the input vector and is able to accurately predict the values in the answer vector.”); in response to an accuracy value of the calculated result data exceeding a predetermined threshold value, replacing the first result data with the calculated result data (see ¶ 89, “After a first rule set is determined, the rule set may be updated (i.e., retrained) whenever the data in the training data database 106 is updated, such as whenever files in the training data database 106 are added, replaced, deleted, or modified.  Alternatively, the rule set may be updated periodically…The data training engine 103 may select to retrain a rule set when the training data in the training data database 106 changes by a threshold amount, compared to the state of the training data when the latest rule set was trained”); analyzing a second rule included in the training rule set based on the calculated result data (see ¶ 89, “After a first rule set is determined, the rule set may be updated (i.e., retrained) whenever the data in the training data database 106 is updated, such as whenever files in the training data database 106 are added, replaced, deleted, or modified”); and including the analyzed second rule in the training rule set (see ¶ 89, “the rule set may be updated periodically…The data training engine 103 may select to retrain a rule set when the training data in the training data database 106 changes by a threshold amount, compared to the state of the training data when the latest rule set was trained”, also see ¶ 93, “Updating the computational model causes the predicted amount of involvement to also be updated, and the updated predicted amounts of involvement are compared to the actual measured amounts of involvement. These steps are repeated until the performance of the predictive model satisfies one or more criteria such as providing predictive results that sufficiently match the actual results.”).

Regarding claim 7. 
Menendez, Greystoke and Rao teaches the rule generation method of claim 6, 
Menendez further teaches wherein the analyzing the second rule comprises: extracting a rule function input to a first rule included in the predetermined first rule set for the input data (see ¶ 91, wherein training  the data to generate a set of rules uses extracted data such as user feature data 106A and stored advertisement data 106B); and updating the second rule using the extracted rule function (see ¶ 93, “Updating the computational model causes the predicted amount of involvement to also be updated, and the updated predicted amounts of involvement are compared to the actual measured amounts of involvement.”)

Regarding claim 8. 
Menendez, Greystoke and Rao teaches the rule generation method of claim 7, 
Greystoke further teaches further comprising: calculating analysis result data corresponding to the clustered input data using predetermined analytic functions (see ¶ 384, An aggregate set of behavioral data will allow the suggestion engine to make more and more intelligent offers, where the suggestion is part of an analytic function); 
selecting an analytic function from among the predetermined analytic functions, wherein the selected analytic function yields analysis result data having a highest accuracy from among accuracies corresponding to the predetermined analytic functions (see ¶ 294, ”The artificial intelligence prioritization engine 1810 may examine the results returned from one or both of the business rules engine with general business rules 1815 and collaborative filtering recommendation engine 1820 to further compile a refined list of suggested search results that should appeal to the user”, also see 384, An aggregate set of behavioral data will allow the suggestion engine to make more and more intelligent offers, where the suggestion is part of an analytic function); 
analyzing the second rule based on the selected analytic function (see ¶ 294, “The artificial intelligence prioritization engine 1810 may use a rule based engine or other artificial intelligence mechanisms, such as genetic algorithms, evolutionary algorithms, and the like, that can test and evaluate results.”, also see ¶ 384, An aggregate set of behavioral data will allow the suggestion engine to make more and more intelligent offers, where the suggestion is part of an analytic function); and including the analyzed second rule in the training rule set (see ¶ 384, An aggregate set of behavioral data will allow the suggestion engine to make more and more intelligent offers, where the suggestion is part of an analytic function).
The motivation utilized in the combination of claim 1, super, applies equally as well to claim 8.

Regarding claim 9. 
Menendez, Greystoke and Rao teaches the rule generation method of claim 5, 
Menendez further teaches further comprising: in response to an accuracy value of the calculated result data exceeding a predetermined threshold value, replacing the first result data with the calculated result data (see ¶ 89, “After a first rule set is determined, the rule set may be updated (i.e., retrained) whenever the data in the training data database 106 is updated, such as whenever files in the training data database 106 are added, replaced, deleted, or modified.  Alternatively, the rule set may be updated periodically…The data training engine 103 may select to retrain a rule set when the training data in the training data database 106 changes by a threshold amount, compared to the state of the training data when the latest rule set was trained”); 
analyzing a second rule included in the training rule set based on the calculated result data (see ¶ 89, “After a first rule set is determined, the rule set may be updated (i.e., retrained) whenever the data in the training data database 106 is updated, such as whenever files in the training data database 106 are added, replaced, deleted, or modified”); 
and including the analyzed second rule in the training rule set (see ¶ 89, “the rule set may be updated periodically…The data training engine 103 may select to retrain a rule set when the training data in the training data database 106 changes by a threshold amount, compared to the state of the training data when the latest rule set was trained”, also see ¶ 93, “Updating the computational model causes the predicted amount of involvement to also be updated, and the updated predicted amounts of involvement are compared to the actual measured amounts of involvement. These steps are repeated until the performance of the predictive model satisfies one or more criteria such as providing predictive results that sufficiently match the actual results.”).
Greystoke teaches calculating result data using an analytic function selected in advance, according to an attribute of the clustered input data (see ¶ 384, An aggregate set of behavioral data will allow the suggestion engine to make more and more intelligent offers, where the suggestion is part of an analytic function); 
The motivation utilized in the combination of claim 1, super, applies equally as well to claim 9.

Regarding claim 10. 
Menendez, Greystoke and Rao teaches the rule generation method of claim 1, 
Menendez further teaches wherein the comparing the first result data and the second result data comprises: obtaining an accuracy of the first result data by comparing the first result data and measurement data (see ¶ 92, “The predicted amount of involvement as predicted by the computational model are compared to the actual amounts of measured user involvement (i.e., the answer vector), which may be measured by the data collector 110 on the charging station 108”); obtaining an accuracy of the second result data by comparing the second result data and the measurement data (see ¶ 93, “Updating the computational model causes the predicted amount of involvement to also be updated, and the updated predicted amounts of involvement are compared to the actual measured amounts of involvement.”); and comparing the accuracy of the first result data and the accuracy of the second result data (see ¶¶ 92-93, “These steps are repeated until the performance of the predictive model satisfies one or more criteria such as providing predictive results that sufficiently match the actual results”, this corresponds that all results accuracy are compared).

Conclusion
Related arts not used above: 
Yan et al. (US 2011/0289025 A1) teaches LEARNING USER INTENT FROM RULE-BASED TRAINING DAT.  user search intents from rule-based training data and denoises and debiases this data. The technique generates several sets of biased and noisy training data using different rules. It trains each of a set of classifiers using different training data sets independently. The classifiers are then used to categorize the training data as well as any unlabeled data. The classified data confidently classified by one classifier is added to other training data sets, and the wrongly classified data is filtered out from the training data sets, so as to create an accurate training data set with which to train a classifier to learn a user's intent for submitting a search query string or targeting a user for on-line advertising based on user behavior.

Elfeky et al. (US 2012/0041751 A1) teaches Evaluating And Modifying Transliteration Rules. Maintaining transliteration rules and a weight for each rule and receiving training pairs comprising a first word in a first writing system and a second word in a second writing system, where the second word is a transliteration of the first word. The method further includes processing the training pairs to determine, for each transliteration rule, one or more good weight adjustments and one or more bad weight adjustments, and for one or more of the transliteration rules, selecting a good weight adjustment for the transliteration rule that has a highest associated gain and updating the weight for the transliteration rule to reflect the selected good weight adjustment for the rule.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129